Opinion,
Me. Justice Steeeett :
While it is not technically accurate to saj^ that appellant is a bailee for the estate of the money she received from her mother, since deceased, we agree that, having repudiated the note in which she promised to repay it, she was bound, in equity and good conscience, to return it to her mother, or to her personal representative after her decease, and that it may therefore be regarded in equity as money of the estate in her possession. The' Orphans’ Court is practically a court of equity; and, when it appeared that appellant, who was there claiming a full distributive share of her mother’s estate, had virtually in her possession money which should have formed a *31part of the fmicl for distribution, the court might well act on the maxim of equity that what ought to have been done has been done, and proceed to distribute the fund accordingly. As was well said in Grim’s App., 105 Pa. 382, “ a married woman should be held to the observance of that good faith in her dealings with the world to which others are bound. Her protection is for the prevention of fraud. She should not thereby be enabled, with impunity, to defraud others.” The course of procedure adopted by the court below was well calculated to prevent any such result in this case, and we think it is sustainable on reason as well as authority.
It is unnecessary for ns to further consider the subject. It has been so fully and ably discussed by the learned judge of the Orphans’ Court that, for reasons given in his opinion and the authorities cited in support of them, we are satisfied there is no error in the decree, or in the proceedings leading thereto.
Decree affirmed, and appeal dismissed, at the costs of appellant.